Name: Commission Regulation (EC) NoÃ 1038/2008 of 22Ã October 2008 amending Council Regulation (EC) NoÃ 40/2008 as regards the catch limits for the stock of sprat in EC waters of ICES zones IIa and IV
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 23.10.2008 EN Official Journal of the European Union L 280/3 COMMISSION REGULATION (EC) No 1038/2008 of 22 October 2008 amending Council Regulation (EC) No 40/2008 as regards the catch limits for the stock of sprat in EC waters of ICES zones IIa and IV THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(5) thereof, Whereas: (1) Preliminary catch limits for sprat in EC waters of ICES zones IIa and IV are laid down in Annex IA to Regulation (EC) No 40/2008. (2) Pursuant to Article 5(5) of that Regulation, the Commission may revise the catch limits in the light of scientific information collected during the first half of 2008. (3) Taking into account information collected during the first half of 2008 the catch limits for sprat in the zones concerned should be adjusted. (4) The sprat is a short-lived species. Consequently the catch limitations should be implemented as soon as possible, in order to avoid delays which could lead to overfishing of the stock. (5) Annex IA to Regulation (EC) No 40/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 40/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 19, 23.1.2008, p. 1. ANNEX In Annex IA to Regulation (EC) No 40/2008, the entry concerning the stock of sprat in EC waters of ICES zones IIa and IV is replaced by the following: Species : Sprat Sprattus sprattus Zone : EC waters of IIa and IV SPR/2AC4-C Belgium 1 729 Denmark 136 826 Germany 1 729 France 1 729 The Netherlands 1 729 Sweden 1 330 (1) United Kingdom 5 705 EC 150 777 Norway 10 063 (2) Faeroe Islands 9 160 (3) (4) (5) TAC 170 000 Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. (1) Including sand eel. (2) May only be fished in EC waters of ICES zone IV. (3) This quantity may be fished in ICES zone IV and zone VIa North of 56 °30 ²N. Any by-catch of blue whiting shall be counted against the blue whiting quota established for ICES zones VIa, VIb and VII. (4) 1 832 tonnes can be caught as herring in fisheries using nets with mesh sizes less than 32 mm. If the quota of 1 832 tonnes of herring is exhausted then all fisheries using nets with mesh sizes less than 32 mm is prohibited. (5) Catches taken in the monitoring fisheries, corresponding to 2 % of the effort deployed by Member States and up to a maximum of 2 500 tonnes can be caught as sand eel.